128 Ga. App. 177 (1973)
196 S.E.2d 181
MASON
v.
TOWN OF BERLIN et al.
47789.
Court of Appeals of Georgia.
Argued January 3, 1973.
Decided February 14, 1973.
Kunes & Kunes, G. Gerald Kunes, for appellant.
*178 Fallin & Kirbo, Thomas L. Kirbo, III, for appellees.
BELL, Chief Judge.
Only the Supreme Court has jurisdiction in a case where the constitutionality of any law of the state is challenged. Code Ann. § 2-3704. In order to invoke the jurisdiction of the Supreme Court the constitutional question must be properly raised before and passed on by the trial court. Walker v. Hall, 226 Ga. 68 (172 SE2d 411). Here all the enumerations of error and argument concern the constitutionality of Code § 69-301, which issues were not raised or ruled on by the trial judge. Thus, this court has jurisdiction of this appeal but since no issue for decision has been presented we have no alternative but to affirm the judgment dismissing the complaint on the grounds of immunity.
Judgment affirmed. Deen and Quillian, JJ., concur.